Title: James Madison to Joseph C. Cabell, 13 January 1827
From: Madison, James
To: Cabell, Joseph C.


                        
                            
                                My Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Jany: 13. 1827
                            
                        
                        A delay has occurred in forwarding the Report from the last Meeting of the Visitors of the University, which
                            occasions a regret in which you will largely share. But it has been unavoidable. A primary object as you know, was to
                            lay before the Legislature, the latter enactments which were to be digested into a printed copy of the Entire Code. The
                            work was duly prepared for the press by the Secretary aided by Mr. Lomax, when the intensity of the frost arrested the
                            publication. The change of weather has I hope had the proper effect, and the Report signed by the Rector has been sent to
                            the Secretary, to go on directly to Richmond the moment a Copy of the Code can be obtained from the printer. It may be
                            well to let the cause of disappointment be understood by those who advert to it.
                        It has given me particular concern that the case of the Bust &c contained in Mr. J. Randolph’s
                            letter, will not have been presented to the Assembly before the general sale from which it is not excepted. I had been
                            somewhat relieved by the intimation of Mr. Ritchie, that the pictures, Busts &c. were to be sent for sale
                            elsewhere, and of course that the opportunity for Legislative interposition, would not be lost. It now appears from an
                            advertisement of the 6th. inst. in the last Central Gazette, that those articles are continued on the list for sale the
                            day after tomorrow. I still indulge a hope that there is some understanding in the case, that will save the Bust at least
                            from profanation, and enable the Legislature to do in that, as in other respects, what becomes it and what the world
                            expects from it.
                        I find by letters from Judge Tucker that his Collection of old Documents contains none of the Journals of the
                            General Assembly for the years in which mine is deficient. Ought not legal provision to be made for a republication, that
                            will guard against the extinction with which that important portion of the public history is threatened. As far as I
                            have been able to learn there does not exist an entire copy except at Richmond, and but one even there. There was, I
                            understand a republication some years ago, of the proceedings of the Convention of 1776. The same precaution ought
                            evidently to be taken with respect to the Journals of both Houses down to some late date, and
                            in a convenient form to which the annual publications in future should correspond. Much praise
                            has been given to Virginia for the Edition of her laws, comprizing the dead as well as the living ones. The work suggested
                            would add to that merit, and she had better set an example of it than to have to follow that which other States have or
                            will soon set. The expence ought not to be regarded; especially as it would be diminished by the purchases of individuals.
                            To render the provision for the object as effectual and as useful as possible, a few Copies might be deposited in each of
                            the Chartered Seminaries of Learning, where besides the advantage of preservation, they would be accessible at all times
                            for literary purposes. Pardon this intrusion on your attention which I well know must be much occupied otherwise, and be
                            assured of my great esteem and cordial regard.
                        
                            
                                James Madison
                            
                        
                    